Clerks, J. (dissenting.)
If the defendant had obtained the notes in question in the surreptitious manner in which the judge at the trial found, and afterwards transferred them for value to an innocent holder, there can be no doubt that he would be liable for a wrongful conversion. (Decker v. Mathews, 2 Kern. 313. Murray v. Burling, 10 John. 172.) The notes being in the possession of a bona fide holder, the maker and indorsers would be liable upon them to him. But, the intervening wrongdoer would be liable in this action for damages, to the person who had owned them, and who would have continued to own them, but for his wrongful act. Now the only difference between the case supposed and the actual case is, that, instead of selling the notes or getting them discounted after the conversion, he first obtained $1500 from his wife, who employed him to purchase the notes in question with this money, he having falsely represented to her that he could purchase with it these notes from Clark, Dodge & Co., when in fact he only paid his own check for this amount, which was in their possession. But to make his story good he fraudulently possesses himself of these notes. It is contended that because he was a mere agent for an innocent person, who employed him to make this pretended purchase, he, the perpetrator of the wrong, is exonerated' from liability. But, surely, it can be no excuse for a wrongdoer that ,he perpetrated the wrong while in the service of another, and in respect to the particular business which he was authorized to transact. Agency is no more a justification for a tort than'for a crime; and the agent, if he commits the tort with the consent and aid of the principal, is liable jointly with the latter; if without that consent and aid, he is solely and separately liable. If he converts property wrongfully for the. purpose of making a transaction apparently to correspond with false representations which he had made to his principal, and thus deprive the owner of it, he is liable to the extent of the injury; and the measure of the damages is the value of the property. In the present case these false representations were made for the express *644purpose of benefiting himself, namely, to raise $1500 to take up his own check for that amount which had been dishonored Bnt even if he had committed the act without any selfish motive, he alone is responsible.
[New York General Term,
November 30, 1863.
The judgment should be reversed, with costs.
Judgment affirmed.
Sutherland, Clerke and Barnard, Justices.]